Citation Nr: 0719251	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  00-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, which is diagnosed as schizophrenia.


REPRESENTATION

The veteran represented by:  Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1984 to April 1985, and also had service in the Army 
National Guard and Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and November 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In November 2001, the veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO, 
and, in June 2003, he testified at another hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(i.e., Travel Board hearing).  In February 2004, the Board 
remanded the claim for additional evidentiary development.


FINDING OF FACT

The most probative evidence of record indicates the veteran's 
psychiatric disorder did not originate in service, is not 
causally related to his military service, and did not 
manifest to a compensable degree within one year following 
his separation from service.  


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in March 2001, 
February and September 2004, and April 2005.  The letters 
provided him with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The April 2005 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The March 2006 Supplemental Statement of the Case (SSOC) 
provided notice on the rating and effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denials.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a January 2007 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and private medical records 
from East Meridian State Hospital, South Mississippi 
Psychiatric Group, Pine Belt Mental Healthcare Resources, and 
Forrest General Hospital.  In addition, a VA examination was 
provided in April 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the regulations, active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131. 

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. 
§ 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.


Legal Analysis

The veteran was hospitalized and diagnosed with paranoid 
schizophrenia in 1994.  He has provided several theories as 
to why he believes his psychiatric disorder is related to 
military service.  At the November 2001 hearing before a DRO, 
he said he did not have any symptoms until he reenlisted with 
the Army Reserves in June 1987 (See Hearing Tr., pg. 4).  He 
said something hit him and put him "in a spin" and 
everything became reversed (pg. 4).  At the April 2005 VA 
examination he said something literally hit him in the head 
while he was standing in his front yard and mentally held him 
for 10 years.  He said he believed the military was 
responsible.  His brother also submitted a statement in which 
he said the veteran began showing symptoms and signs of 
mental instability in 1987 when he reentered military service 
(see his December 2001 statement).  

The veteran also believes the military harassed him over a 
debt that was created by an overpayment of education 
benefits.  At the June 2003 Travel Board hearing, he said he 
believed VA's attempt to collect this debt triggered his 
psychiatric problems (see Hearing Tr., pg. 8).  At the 
earlier November 2001 hearing, he also discussed how he 
believed that the military and the government conspired 
against him and prevented him from gaining employment (pgs. 
9-10).  

The veteran's SMRs are unremarkable for any indication of a 
psychiatric disorder during active duty or service with the 
Army National Guard and Army Reserves.  The report of a June 
1987 examination given when he enlisted with the Army 
Reserves indicates his psychiatric evaluation was normal and 
the Report of Medical History indicates he denied and 
psychiatric problems.  

Post service records indicate the veteran was hospitalized in 
October 1994 by Court order.  A November 1994 discharge 
summary from East Mississippi State Hospital indicates he was 
hospitalized after he threatened to hurt his mother and other 
family members.  He believed that his mind had not been right 
since 1982 and that he was being controlled by outside agents 
and that his thoughts were being broadcast to others.  The 
diagnosis was schizophrenia, paranoid, chronic.  He received 
follow-up treatment at Pine Belt Mental Healthcare Resources.  
The December 1994 report of Pine Belt's initial assessment 
indicates he reported that he had been sexually abusing his 
stepdaughter and told his wife a few months ago.  He said his 
mother-in-law "put him" in the State Hospital.  Treatment 
records also note that his father had a history of mental 
illness.  

The veteran was hospitalized in March and April 1995 at 
Forrest General Hospital for schizophrenia.  It was noted he 
had been noncompliant in taking his medication.  

The report of a November 1999 Disability Determination 
Examination indicates the veteran disclosed some delusional 
information regarding the military.  In August 2000, Dr. 
Arnold, from Prentiss Internal Medicine, submitted a note on 
behalf of the veteran.  The doctor opined that the veteran's 
psychiatric disorder was just as likely as not caused by his 
military service.  The doctor did not provide a rationale or 
basis for this opinion.

April 2002 and June 2003 records from South Mississippi 
Psychiatric Group indicate the veteran reported that his 
symptoms began in 1994.  He believed the government was 
spying on him and bugging him because of an unpaid loan.  He 
believed the government was preventing him from obtaining 
employment.  Dr. Johnson said the veteran's psychotic break 
might have occurred in the military, but it would be 
difficult to provide an opinion without access to his 
previous psychiatric records.   Further, the doctor said she 
did not endorse the veteran's belief that the military had 
placed a curse on him causing him to have schizophrenia.

The report of the April 2005 VA examination indicates the 
veteran had experienced auditory hallucinations, paranoia and 
delusional thinking.  The VA examiner opined that the 
perception experience described by the veteran that occurred 
in 1987 might have been an early symptom of schizophrenia, 
but he did not seek any medical attention and there is no 
formal documentation.  The examiner said there may have been 
a genetic component since there was evidence the veteran's 
father had a history of an unknown mental illness.  It was 
the VA examiner's ultimate opinion, based on the evidence of 
record, that the veteran's schizophrenia first began when it 
was psychiatrically diagnosed in 1994.

An April 2006 record from South Mississippi Psychiatric Group 
indicates the veteran said he had schizophrenia and that Dr. 
Johnson believed it was service-connected.  As noted, earlier 
records indicate Dr. Johnson said she could not provide an 
opinion as to the onset of the veteran's psychiatric 
symptoms.  

In deciding this claim, it is the Board's responsibility to 
weigh the credibility and probative value of all of the 
evidence and, in so doing, the Board may accept one medical 
opinion and reject others.  Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999).  It is also the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In this case, there are 
legitimate reasons for assigning greater evidentiary weight 
to the VA examiner's opinion over Dr. Arnold's opinion to the 
contrary.

The VA examiner's conclusion that the veteran's psychiatric 
disorder had its onset in 1994 is based on a review of the 
entire claims file as well as Dr. Arnold's opinion in favor 
of the veteran's claim.  For this reason, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
Furthermore, the facts simply do not support the belief that 
the veteran's psychiatric disorder originated during his 
military service.  Even if the event described by the veteran 
where he was hit in the head in 1987 was a precursor of 
schizophrenia, the evidence does not indicate this occurred 
during ACDUTRA or INACDUTRA.  He said it occurred while he 
was standing at home in his yard.  

While the veteran's schizophrenia may have resulted in 
delusions involving the government and the military 
conspiring against him, the evidence does not, in actuality, 
indicate his psychiatric disorder was incurred during 
military service or is otherwise causally related to his 
military service.  For these reasons, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder and 
it must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

The claim for service connection for an acquired psychiatric 
disorder, which is diagnosed as schizophrenia, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


